DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.


	Claim Status
Claims 1, 3-5 have been amended; support for claims 1 and 5 is found on page 13 of the instant specification, the amendment to claims 3-4 was to further specify the polymer. 
Claims 9-10 have been cancelled.
Claims 1-8 and 11 are currently pending and have been examined on the merits in this office action.

Claim Objections
The claim objections of the previous office action are withdrawn in view of the amendments to the claims.


Claim Rejections - 35 USC § 103
The 35 USC § 103 claim rejections of the previous office action are withdrawn in view of the amendments to the claims.

Allowable Subject Matter
Claims 1-8 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach nor render obvious the independent claims 1 and 5, specifically wherein an adsorption layer comprising a radical compound having a nitroxyl radical functional group and a conductive polymer wherein the weight ratio of the radical compound to the conductive polymer is in a range of 3:1 to 7:1. The prior art fails to teach the weight ratio and the criticality of the weight ratio as argued and provided in the Affidavit.
The closest prior art is deemed to be (a) Pratt US 2015/0303516 A1 of the previous office action, (b) Wegner US 2014/0342214 A1, (c) Nishide US 2014/0038036 A1, and (d) Fang CN 103515646 A.
Pratt discloses a lithium sulfur battery having a separator containing a radical TEMPO group and a conductive polymer, however, fails to teach nor render obvious the weight ratio of the radical compound to the conductive polymer. A skilled artisan would have no teaching, motivation, nor suggestion in view of the Affidavit to modify the weight ratios to a value within the range without the use of hindsight reasoning. 
Wegner discloses a separator having a polysulfide barrier layer being made of a polymer, however, fails to teach the weight ratio of the radical compound to the conductive polymer.
Nishide discloses an secondary battery in which a polymer has a cyclic nitroxyl radical site in the polymer layer and is 1% by mass or more, preferably 10% by mass or more…80+% mass or more to achieve the intended effect ([0048]). While Nishide teaches of a range that would encompass the claimed range, the modification to a value would be based on hindsight reasoning. The claimed range would not have been obvious in view of the teaching of Nishide as Nishide does not envision the claimed range and the unexpected results associated with the claimed range as argued in the remarks and presented in the Affidavit.
Fang discloses a lithium sulfur battery with a conductive adsorption layer, however, does not teach nor suggest the weight ratio of the nitroxyl group to the conductive polymer let alone within the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks and Affidavit, filed 07/21/2022, with respect to the amended claims have been fully considered and are persuasive.  The rejection of 02/24/2022 has been withdrawn. 
Applicant argues that the amended claims in view of the Affidavit yield unpredictable results and therefore, would overcome the prior art. The Affidavit shows the claimed range has criticality  of 3:1 to 7:1. The prior art cited does not teach the claimed range and would not have been obvious. Applicant’s arguments are persuasive thus the rejection of the previous office action is withdrawn.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728